In re: Glen Conner applying for writs of certiorari and review.
Writs refused. Since the violation of a city ordinance is not a crime, a prosecution for such violation is not governed by the procedural rules applicable to prosecutions for offenses against the State. See City of New Orleans v. Adjmi, 249 La. 346, 186 So.2d 616 (1966) overruling City of Shreveport v. Bryson, 212 La. 534, 33 So.2d 60 (1947) ; also City of New Orleans v. Cook, 249 La. 820, 191 So.2d 634 (1966). Further, we find no error of law with respect to the other complaints made by relator.